Citation Nr: 18100076
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 13-22 101A
DATE:	

ISSUES DECIDED:	4	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for a bilateral shoulder disability, entitlement to a disability rating in excess of 30 percent for a right total knee arthroplasty, entitlement to a disability rating in excess of 30 percent for a left total knee arthroplasty, and entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) are denied.  
FINDINGS OF FACT
1.  The probative, competent evidence is against a finding that the Veterans bilateral shoulder disability is related to her active duty service; degenerative arthritis was not shown during the presumptive period.
2.  During the period on appeal, the Veteran's right total knee arthroplasty has been manifested by, at worst, pain with weight bearing, tenderness, and flexion to 90 degrees with full extension; severe painful motion or weakness were not shown.  
3.  During the period on appeal, the Veterans left total knee arthroplasty has been manifested by, at worst, pain with weight bearing, tenderness, and flexion to 90 degrees with full extension; severe painful motion or weakness were not shown.  
4.  The Veterans service-connected disabilities do not preclude her from obtaining or maintaining gainful employment consistent with her education and occupational experience.  
CONCLUSIONS OF LAW
1.  The criteria for entitlement to service connection for a bilateral shoulder disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).
2.  The criteria for a disability rating in excess of 30 percent for a right total knee arthroplasty have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256 to 5263 (2017).
3.  The criteria for a disability rating in excess of 30 percent for a left total knee arthroplasty have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256 to 5263 (2017).
4.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from September 1974 to December 1977 and from June 1980 to March 1986.  
The Veterans bilateral shoulder claim was originally denied in a September 1986 rating decision which became final.  In May 2015, the Board of Veterans Appeals (Board) reopened and remanded the claim.  The bilateral shoulder claim was remanded again for additional development in August 2017.  It has since been returned for further appellate review.
Entitlement to a TDIU was denied by the Department of Veterans Affairs (VA) Regional Office (RO) in a September 2017 rating decision.  Although the Veteran has not expressed disagreement with that decision, the Veteran has specifically alleged that service-connected disabilities have rendered her unemployable.  In this regard, the Veteran asserted in her May 2017 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, that her bilateral knee disabilities have prevented her from securing or following any substantially gainful occupation.  Thus, the Board will take jurisdiction of the Veterans TDIU claim as part and parcel of her claims for increased disability ratings for her bilateral knee disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).
The Board acknowledges that the Veteran has taken issue with aspects of some of Department of Veterans Affairs (VA) examinations that have been afforded for her knee disabilities.  See May 2017 Statement in Support of Claim, October 2017 VA Form 9, and December 2017 correspondence from the Veterans representative.  For example, she contends that both the March 2017 and August 2017 examiners did not use a goniometer to measure the ranges of motion during the examination, and that the August 2017 examination was too brief.   
With respect to the assertion that a VA examination was inadequate because it was brief, the Board finds that this general assertion is insufficient to overcome the presumption of regularity applying to government officials, such as VA examiners conducting compensation examinations.  The United States Court of Appeals for Veterans Claims (Court) has ruled that there is a "presumption of regularity" under which it is presumed that VA examiners and other government employees have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15   (1926)).  Clear evidence to the contrary is required to rebut the presumption of regularity.  Both the Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  
In this case, the Board has reviewed the VA examination reports and finds no clear evidence that the VA examiners did not conduct the examinations in an appropriate manner.  The examinations provide range-of-motion measurements in degrees, and include other findings relevant to assessing the severity of the Veteran's service-connected knee disabilities, stability testing, strength testing, and sensory testing.  The Veteran's statements alone do not constitute clear evidence showing that the examinations were not conducted in the regular manner appropriate for an examination of the knees. 
As to the assertion that the VA examinations were inadequate because the VA examiner did not use goniometer, both examination reports shows specific numerical measurements of knee flexion and extension and the Veterans assertions alone do not represent clear evidence that the examiners did not properly perform their duties in measuring the range of motion.  
Neither the Veteran nor her representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
 
1.  Entitlement to service connection for a bilateral shoulder disability. 
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called nexus requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veterans separation from active service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.
Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
It is the Boards responsibility to evaluate the entire record on appeal.  38 U.S.C. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
According to the most recent VA examinations dated in August 2017 and October 2017, the Veteran has a current diagnosis of degenerative arthritis in her bilateral shoulders.  She asserts that this bilateral shoulder disability was due to her active service.  
A November 1976 service treatment record (STR) reflects a complaint of shoulder pain.  No treatment was rendered nor was any diagnosis provided, and a medical examination two weeks prior was negative for shoulder problems.  A December 1977 examination and corresponding report of medical history prior to separation from her first period of active service were also negative for shoulder problems.  A February 1981 STR notes a complaint of left shoulder pain, which was diagnosed as bursitis.  Upon reenlistment to her second period of active service, a medical examination in May 1980 was negative for shoulder pain or bursitis, and the Veteran did not report shoulder pain on a corresponding report of medical history.  An October 1980 X-ray report for a complaint of left shoulder pain revealed no bony abnormality, however mild tendonitis was diagnosed.  A December 1985 STR notes a complaint of right shoulder pain after raking leaves, also assessed as bursitis.  Finally, upon separation from service in January 1986, the Veteran did not report shoulder pain.  While her separation examination noted her ongoing knee issues, no shoulder problem, to include as due to bursitis or tendonitis, was identified. 
At a VA examination the following July 1986, the Veteran complained of bilateral shoulder pain and a crunching sound with movement.  Examination revealed tenderness in the acromioclavicular joints bilaterally.  While the examiner noted traumatic arthritis in the examination report, a corresponding X-ray report revealed normal shoulders.  
As an initial matter, the Board finds that arthritis is not shown to be present during service or in the year following separation from service.  Thus, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  The Board acknowledges the July 1986 examination note that suggests arthritis during the presumptive period.   However, it is important to note that arthritis must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The corresponding X-ray report at that time showed normal shoulders.  Moreover, while the Veteran complained of shoulder pain in-service, only acute episodes of bursitis and tendonitis were diagnosed.  Examinations upon reenlistment and separation noted no shoulder problems, to include any degenerative changes, and in-service X-ray reports were normal.   
Post-service treatment records, to include records associated with the Veterans claim for Social Security Administration benefits, are negative for shoulder problems until April 2009, where a chest X-ray suggested rotator cuff tendonitis.  Subsequent chest X-rays, however, did not note tendonitis. 
As previously noted, the Veterans claim was first denied in September 1986 based on the findings of no disability during the initial examination in July 1986.  The Veteran later sought to reopen her claim, and in August 2011 the Veteran was afforded a second VA examination.  Although a negative etiological opinion was provided by the August 2011 VA examiner, the Board remanded the claim in May 2015, finding the examiners opinion to be inadequate as relevant evidence was not considered.  
A third VA examination was therefore afforded to the Veteran in August 2015.  The examiner noted that diagnostic testing performed in conjunction with the examination revealed degenerative arthritis consistent with the Veterans report of constant pain and stiffness bilaterally.  After physical examination of the Veteran and review of the claims file, the examiner opined that it was less likely than not that the Veterans bilateral shoulder arthritis was related to her military service.  The examiner explained that, while the Veteran was diagnosed with bursitis at times in service, subsequent in-service examinations indicated this condition had resolved.  While the Veteran again complained of shoulder pain during her initial VA examination in July 1986, X-rays were normal.  Further, although the Veteran reported crunching sounds at the time, the examiner noted that sounds with joint movement did not necessarily indicate pathology.  As to the April 2009 X-ray indication of tendonitis, the examiner also noted that this finding was not present on subsequent X-rays and had likely resolved.  As to the etiology of the Veterans diagnosed arthritis, the examiner opined that it was mild and consistent with her age and occupational history, as no shoulder complaints were identified post-service until the 2000s and the record reflects that she worked in occupations involving lifting, pushing, and pulling from 1997 to 2007. 
The Board also notes that a Hawkins Impingement test and an Empty Can test were both positive upon examination in August 2015, which signified tendinopathy.  Having found that the August 2015 VA examiner did not adequately address the relevance of Veterans in-service incident of tendonitis, as well as the in-service incidents of bursitis, the Board remanded the Veterans claim for an additional VA examination again in August 2017.  
The examination was provided in October 2017.  As with previous examinations, and after physical examination and review of the Veterans medical history, the VA examiner opined that that her bilateral shoulder disability was less likely than not related to her active service.  The examiner explained that the Veteran had no other shoulder disability other than the degenerative arthritis.  As to her in-service instances of bursitis and tendonitis, the examiner noted that the Veteran was not currently diagnosed with either, and that she herself stated that she did not have a current diagnosis of bursitis.  Since her history of bursitis showed no diagnosis for years, the examiner opined that it was unrelated to her arthritis.  Additionally, it was noted that Hawkins Impingement and Empty Can tests upon reexamination were now negative, and thus, not suggestive of tendinopathy.  As to an etiology of the Veterans arthritis, the examiner further opined that it was related to the normal aging process and the Veterans occupational history, as nothing has been presented to refute the rationale of the previous VA examiner and there were no shoulder radiographs other than those taken in 1986 and upon examination in 2015.  
There is no medical evidence in significant conflict with the above opinions of the VA examiners as a whole.  Thus, the Board finds the preponderance of the evidence is against the Veterans claim.  There is no probative medical evidence showing the Veterans bilateral arthritis of the shoulders until many years after her military service.  While the Veterans STRs reflect in-service occurrences of bursitis and tendonitis, neither is currently present for disability purposes.  Bursitis has not been noted since service, and while Hawkins and Empty Can testing in August 2015 were suggestive of tendonitis, additional testing upon VA examination again in October 2017 showed negative results, which indicates both conditions resolved.
While the Veteran believes that her current bilateral shoulder disability is related to service, as a lay person, she has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau, at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a shoulder disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, her opinion as to the diagnosis or etiology of a shoulder disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to her current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.).  In any event, the Board finds the medical opinions more probative than the Veterans lay statements, as they were offered by medical professionals after examination of the Veteran and consideration of the history of the disability and as the opinions, as a whole, are supported by clear rationale.  
In making this determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veterans claim, this doctrine is not for application and service connection must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56. 
 
2.  Entitlement to a disability rating in excess of 30 percent for bilateral knee disabilities.
The Veteran is service-connected for right and left total knee replacements, with each evaluated as 30 percent disabling.  She asserts that her symptoms warrant higher ratings.  
Disabilities ratings are determined by applying the criteria set forth in the VAs Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from diseases or injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
A disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  
Both the Veteran's right and total knee replacements are currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Under Diagnostic Code 5055, a 100 percent rating is assigned for one year following implantation of a knee prosthesis for a service-connected knee disability.  After this period has ended, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness.  With intermediate degrees of residual weakness, pain, or limitation of motion, a rating is made by analogy to Diagnostic Codes 5256, 5261, and 5262.  The minimum rating for knee replacement with prosthesis is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  
Under Diagnostic Codes 5256, 5257, 5258, 5259, 5262, and 5263, ratings are assigned for ankylosis of the knee, recurrent subluxation or lateral instability, dislocated semilunar cartilage, removal of semilunar cartilage, impairment of the tibia and fibula, and genu recurvatum, respectively.  38 C.F.R. § 4.71a.  As noted below, the evidence of record does not reflect the presence of any of these disabilities.  As such, ratings under these criteria are not appropriate in this case.
Diagnostic Code 5260 provides for a noncompensable evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  Id.
Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  Id.  
For comparison, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.
The Veteran underwent her left total knee replacement on September 1, 2015.  Private treatment records pertaining to that surgery note no evidence of complications.  In a November 2015 rating decision, a 100 percent rating was assigned for the Veterans left total knee replacement, effective September 1, 2015, and a 30 percent rating was assigned effective October 1, 2016. 
The Veteran underwent her right total knee replacement on December 8, 2015.  Private treatment records pertaining to that surgery note no evidence of complications.  In a February 2016 rating decision, a 100 percent rating was assigned for the Veteran's right total knee replacement, effective December 8, 2015, and a 30 percent rating was assigned effective February 1, 2017. 
The Veteran was afforded a VA examination in March 2017.  The Veteran reported pain while in bed that increased on arising and throughout the course of the day.  She denied flare-ups.  Upon physical examination, range of motion (ROM) testing revealed extension to zero degrees and flexion to 110 degrees bilaterally, with pain noted during ROM testing and on weight bearing.  After three repetitions, flexion was reduced to 100 degrees bilaterally.  Supra and lateral patellar tenderness was also noted in each knee.  While she was not being examined immediately after repetitive use over time, the examiner noted that the examination was medically consistent with the Veterans statements describing functional loss in both knees with repetitive use over time, including limitations due to pain, weakness, fatigability, and lack of endurance.  Muscle strength testing indicated active movement against some resistance, bilaterally.  There was no joint instability upon examination.  The examiner noted the Veterans regular use of a cane and the occasional use of knee braces or a walker.  Finally, the examiner indicated that the residuals and symptoms of the Veterans knee replacement surgeries were manifested by intermediate degrees of residual weakness, pain, or limitation of motion.    
An additional VA knee examination was afforded to the Veteran in July 2017.  The Veteran again denied flare-ups of pain but reported an inability to bend the knees, stand or sit for long periods, move sideways, or walk straight, as well as difficulty climbing stairs.  She also reported that she did not feel stable without a cane.  ROM testing showed decreased measurements compared the previous examination, with extension to 90 degrees, with pain contributing to the functional loss.  No additional loss of function was noted after three repetitions.  While she was not being examined immediately after repetitive use over time, the examiner noted that the examination was medically consistent with the Veterans statements describing functional loss in both knees with repetitive use over time, including limitations due to pain and lack of endurance.  Muscle strength and joint stability testing were normal.  The examiner noted only the Veterans constant use of a cane.  As with the previous findings upon examination in March 2017, the examiner indicated that the residuals and symptoms of the Veterans knee replacement surgeries were manifested by intermediate degrees of residual weakness, pain, or limitation of motion.
Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veterans right and left total knee replacements warrant disability ratings in excess of 30 percent. 
There has been no clinical evidence of any painful motion or weakness in the lower extremities which would be classified as severe.  While muscle strength testing in March 2017 indicated active movement against some resistance, additional testing in July 2017 was normal.  Examinations have consistently shown no weakness or pain severe enough to create any additional limitation of function to warrant a higher 60 percent rating under Diagnostic Code 5055.  38 C.F.R. § 4.71a.
The Board has considered whether a higher rating, through a single rating or combination of ratings, could be assigned by using the rating criteria specific to the knee rather than Diagnostic Code 5055, but finds that this would not result in a higher rating at any time during the course of the appeal.  
As noted by the VA examiners, the Veteran does not have right knee ankylosis, semilunar cartilage removal or dislocation, impairment of the tibia or fibula, or genu recurvatum.  Thus, ratings based on these diagnostic codes are not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.  In addition, the evidence of record shows right knee flexion limited at worst to 90 degrees with full extension.  This results in noncompensable ratings for limitation of flexion and limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
The Board notes that the Veteran has stated that her knees feel unstable, and that the March 2017 examination report notes the use of knee braces and a walker.  To warrant a separate rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability, instability must be "slight."  Id.  The only joint stability testing of record was at the VA examinations and showed no instability.  While the Veteran may experience a feeling that her knee may give way or is unstable, the medical findings regarding instability, dislocation, and subluxation are more probative as to the actual presence of these conditions.  Notably, there are specific medical tests that are designed to reveal instability and laxity of the joints.  These tests were administered by the medical professionals in this case and revealed no instability or laxity.  Hence, the evidence is against a separate rating or higher rating for either knee under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  
While neither examiner opined as to whether pain or weakness or fatigability or incoordination would significantly limit functional ability during flare-ups, here the Board notes that the Veteran had not reported any flare-ups.  Additionally, there was no additional limitation of motion following repetitive testing.  Even with consideration of the DeLuca factors, the evidence as a whole does not show that the criteria for a higher rating are approximated.  For these reasons, the Board concludes that a higher rating is also not warranted based on functional loss due to pain and other symptoms as contemplated by Deluca.
Finally, the Veteran is already in receipt a noncompensable rating for bilateral knee scars related to her knee replacement surgeries.  Upon examination in March 2017, the examiner noted that the surgical scars were not painful, unstable, or that they had a total area equal to or greater than 39 square centimeters to warrant a higher disability rating under Diagnostic Codes 7804 or 7805 for scars.  38 C.F.R. § 4.118 (2017).
The Board acknowledges the Veteran's various lay statements, and that she is competent to report her own observations with regard to the symptoms of her knee disabilities.  See Jandreau, 492 F.3d at 1376-77.  However, to the extent the Veteran argues that pain, weakness, or instability are more severe than shown in the examinations, her statements must be weighed against the other evidence of record.  Here, the Board finds the specific examination findings of trained health care professionals to be of greater probative weight than the Veteran's more general lay assertions.
3.  Entitlement to a TDIU.
In her May 2017 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, the Veteran reported that her service-connected knee disabilities had prevented her from securing or following any substantially gainful occupation since July 2009.  
The law provides that a total disability rating based on individual unemployability due to service connected disabilities may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent or more.  38 C.F.R. § 4.16(a).
The Veteran is currently rated for a left total knee arthroplasty at 30 percent disabling; a right total knee arthroplasty at 30 percent disabling; a noncompensable fracture of the left eighth rib; and noncompensable bilateral knee scars.  Her combined disability rating is 60 percent.  For the purposes of determining TDIU eligibility, the Veterans disabilities in both knees, including the bilateral factor, are considered as one disability, which combine for a rating of 60 percent.  Therefore, the Veteran meets the criteria for TDIU consideration under 38 C.F.R. § 4.16(a). 
For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether an appellant is entitled to a TDIU, neither the appellants nonservice-connected disabilities or advancing age may be considered.  
In this case, the Board finds that a TDIU is not warranted because the Veteran's service-connected disabilities are not shown to preclude her from all types of sedentary employment, including those consistent with her prior experience, education, and background.
As an initial matter, the Board acknowledges that the Veteran has been awarded Social Security Administration (SSA) disability benefits.  However, an SSA award is not controlling as to her TDIU claim.  SSA benefits are based on different criteria than are VA disability benefits.  Moreover, it appears that some of the disabilities for which the SSA benefits were awarded are not disabilities for which service connection is established, including chronic obstructive pulmonary disease, obesity, and degenerative arthritis in additional joints other than the knees.  While the record also reflects that the Veteran has been diagnosed in recent years with other limitations which may affect her ability to work, including diabetes mellitus, to date those disabilities are not service-connected and their effects on employment cannot be considered in this decision. 
As noted above, The Veteran underwent total knee arthroscopies in September and December 2015.  Private treatment records pertaining to each surgery note no evidence of complications, and 30 percent disability evaluations were assigned for each knee subsequent to separate periods of post-surgery convalescence.  The Veterans TDIU claim was filed in May 2017.
At the Veterans first VA examination after surgery in March 2017, the examiner opined that the functional impact of the Veterans knee disabilities would render her markedly limited in any prolonged walking, standing, sitting, climbing, lifting, carrying, pushing, pulling, kneeling and crouching, as well as with heights and balance.  The examiner noted the Veterans regular use of a cane and the occasional use of knee braces or a walker.  However, upon reexamination four months later in July 2017, the VA examiner only noted her constant use of a cane.  While the Board notes that the July VA examiner failed to opine as to the functional impact of the Veterans knee disabilities, the Veteran described her functional impairment in her own words as an inability to bend the knees, stand or sit for long periods, move sideways, or walk straight, as well as difficulty climbing stairs.  
As the Veteran identified in her VA Form 21-8940, she completed two years of college education, as well as training courses in blueprinting, electronics, hydraulics, machining, and computer networking.  Her last full-time employment was as a night watchperson which, aside from performing bed checks, was primarily a sedentary position.  The Veteran also noted that a part-time position as a crossing guard from August 2010 to November 2011 was seated.  In addition, the Board notes that the Veteran also attended leadership training during her active service, including Primary Leadership Course, and served as an E-6 which suggests that she likely functioned as a formal (or at the very least informal) supervisor.   
The Board finds that the Veteran has presented evidence of occupational limitation, but not an inability to secure and maintain employment.  The Veterans educational history and occupational training indicate levels of skill which would allow her to secure and maintain sedentary employment.  
While the Veteran reported to the March and July 2017 VA examiners that her knee disabilities prevented prolonged sitting, after actual physical examination, neither examiner marked interference with sitting in the section of the examination report that asked them to describe any additional factors contributing to the disability.  In fact, both examiners marked none, indicating no additional factors beyond the pain and decreased range of motion findings already noted in each report.  As to other symptomology that the Veteran reported to VA examiners, the Board notes that VA treatment records pertaining to the Veterans preparation for weight loss surgery in July 2017, while noting that her knee disabilities remained a barrier to physical activity, also reflect the Veteran reporting an ability to walk one to two blocks and spend 10 minutes at a time on a stepper exercise machine throughout the day.  This calls into question the credibility of the Veterans reports to VA examiners regarding the severity and functional impairment of her knee arthroscopy residuals, to include an inability to bend the knees and difficulty climbing stairs. 
The Veteran also asserted that a VA physician provided a note which permanently excused her from jury duty due to her asserted inability to remain seated.  This note, however, is not of record.  Moreover, the Veteran stated in May 2017 that this note was provided subsequent to her knee replacement surgeries, which would be relevant to the period on appeal for both her TDIU claim as well as the current ratings for the residuals of both knee arthroscopies.  However, VA treatment records only show that the Veteran requested such a note in March 2015, which was actually prior to both knee replacement surgeries.  
The Board sympathizes with the Veteran and recognizes that her service-connected knee disabilities have had a notable and significant effect on her employment capabilities.  To the extent that the Veterans service-connected disabilities hinder her ability to obtain or maintain gainful employment, the rating schedule already contemplates industrial impairment.  Stated another way, evidence of occupational limitations is present in every case in which an evaluation has been assigned for a service-connected disability.  See 38 C.F.R. § 4.1 (explaining that disability evaluation percentages represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations and the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability); see also Van Hoose v. Brown, 4 Vet. App. at 363 (A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.).  If the Board were to accept the argument that evidence of occupational limitations due to a service-connected disability or disabilities necessarily constitutes evidence of unemployability, then entitlement to TDIU would be reasonably raised and warranted in every case where a Veteran challenged the assigned evaluation. 
Based upon all of the foregoing, the Board finds that the criteria for a TDIU have not been met.  In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veterans claim that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 54-56.
Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Robert N. Scarduzio 

